DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on Feb. 11, 2022 has been entered. Applicant's amendments/remarks have been fully considered.

Allowable Subject Matter
2.	Claims 1-27 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claims 1-17 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a control circuit, configured to connect a network through the communication interface, and to execute a web server program to provide a web-based user interface, the web-based user interface being configured to provide a plurality of web pages, the web pages being configured to respectively present a plurality of different related information of the power device, the web-based user interface being further configured to provide a virtual button, wherein when the control circuit determines that the virtual button is clicked once, the control circuit collects the plurality of different related information from different addresses corresponding to the plurality of different related information in a memory space, and packages the collected related information as a single file, so as to perform a follow-up process on the single file.” as set forth in the claims.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/
Primary Examiner, Art Unit 2849